I concur in the conclusion that the judgment be reversed herein, but do not agree that a new trial should be granted. The majority find that there is an utter failure of proof to justify the verdict on a *Page 71 
record where both parties submitted evidence relative to all the issues raised in the case.
Plaintiff testified that he did not ask the defendant to guarantee the seed and that the defendant did not say it was good seed. He did not say that he relied on the seller's skill or judgment, and if he should so testify on another trial, such statement, in view of his admissions, would have little weight. However, granting that he did rely on the seller's skill or judgment, still the evidence is insufficient to show that the flaxseed was not of good germinating quality. Defendant sold flaxseed to different parties, some of whom had good crops, while others were not so fortunate. The plaintiff raised no flax on one 30-acre tract, while on another there was an average yield of better than two bushels per acre. Such was the experience of many others, some of whom bought seed from the defendant. All of which goes to prove that time of planting, soil, pests, and climatic conditions were important factors. Seed may germinate and yet never produce a crop or even grow above the ground.
The plaintiff has submitted his case and it cannot be assumed that his evidence will be different upon another trial. On the record no cause of action exists as a matter of law. The action should be dismissed.